Citation Nr: 1708340	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected knee disabilities.


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the VA RO in Winston-Salem, North Carolina.  

This case was previously before the Board, most recently in February 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Veteran was previously represented by The American Legion.  In May 2015, the representation was revoked in writing by the Veteran, who stated that he desired to represent himself.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.


FINDING OF FACT

A lumbar spine disability is not etiologically related to the Veteran's active service and was not caused by or permanently worsened by a service-connected disability, and lumbar spine arthritis was not present within one year of separation from active service.


CONCLUSION OF LAW

A lumber spine disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, and the incurrence or aggravation of lumbar spine arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to this claim.  The record shows that he was mailed a letter in July 2007 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The pre-decisional July 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a current lumbar spine disability that was caused or chronically worsened by his service-connected knee disabilities.  

STRs are silent for complaints of, or treatment for, a lumbar spine disability while the Veteran was in active service.  In May 1996, the Veteran was afforded a separation examination.  At that time, the Veteran checked "no" to the question of whether he experienced recurrent back pain on the Report of Medical History.  Additionally, the Veteran's spine was found to be clinically normal upon examination and there is no other indication from the examination report that the Veteran had a lumbar spine disability at the time of his separation from active service.  

In a July 2008 statement, the Veteran's girlfriend reported that the Veteran complained of knee pain upon his return from active service with complaints of lower back pain beginning years later.  

In December 2013, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his back had been bothering him, intermittently, since approximately 1999.  He denied any injury to his back and reported that he had been seen by a doctor once or twice, but could not remember the dates.  The examiner diagnosed mild degenerative joint disease of the lumbar spine and X-rays revealed mild disc narrowing at L4-5.  The examiner opined that the Veteran's lower back disability was less likely as not related to or caused by his active service.  In this regard, the examiner noted that the STRs were silent for lower back problems and the Veteran himself reported that he did not begin to experience back pain until 1999, three years following his separation from active service.  The examiner was of the opinion that the Veteran's mild lumbar spine degenerative joint disease was age related.   

In April 2016, the Veteran was afforded another VA examination.  The Veteran reported that he had experienced chronic back pain for the last five years and he denied a specific injury to his back.  The examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's lumbar spine disability was less likely as not proximately due to or the result of the Veteran's service-connected knee disabilities.  The examiner also opined that the Veteran's lumbar spine disability was not aggravated by the Veteran's service-connected knee disabilities.  In this regard, the examiner noted that the Veteran had normal posture, a normal gait, and equal leg length.  The bottom of the Veteran's feet did not reveal evidence of calluses to indicate a shift in weight bearing.  The examiner concluded that there was no evidence that the Veteran's knee disabilities caused a shift of weight bearing, abnormal posture, or abnormal gait to exert stress on his lumbar spine.  Additionally, the examiner noted that X-rays of the Veteran's lumbar spine showed stable, mild L4-5 degenerative disc disease, which meant that there was no aggravation of the disability by the Veteran's knee disabilities.  It was the examiner's opinion that the Veteran's lumbar spine disability was the result of normal wear and tear of the lumbar spine discs from physical activities, such as bending of the low back.

The Board finds that the December 2013 and April 2016 VA examination and medical opinion reports are adequate, when read in conjunction with each other, as the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there is no medical evidence to the contrary.  As such, the VA medical examination and opinion reports are the most probative evidence of record.

As noted above, the Veteran asserts that his lumbar spine disability is secondary to his service-connected knee disabilities.  While the Veteran is competent to report symptoms of lower back pain, he is not competent to link his current lumbar spine diagnosis to his knee disabilities.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, there is no indication from the record that the Veteran was diagnosed with lumbar spine arthritis within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


